     Case 1:16-cv-01540-DAD-JDP Document 73 Filed 05/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SHANNON WILLIAMS,                                 Case No. 1:16-cv-01540-DAD-JDP
11                         Plaintiff,
                                                        ORDER GRANTING PLAINTIFF’S
12             v.                                       REQUEST FOR AN EXTENSION
13    OFFICER BAKER,
                                                        ECF No. 72
14                         Defendant.
15

16            Plaintiff’s request for an extension, ECF No. 72, is granted. He shall have up to and
17   including May 11, 2020, to file the brief in question.
18
     IT IS SO ORDERED.
19

20
     Dated:         May 11, 2020
21                                                      UNITED STATES MAGISTRATE JUDGE
22

23   No. 205.
24

25

26
27

28
                                                        1
